  Case 1:20-cv-00272-PLM-RSK ECF No. 6 filed 04/21/20 PageID.229 Page 1 of 1



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION
                                        ______

ABSOLEM STEVEN-JAMAR THOMAS,

                       Petitioner,                   Case No. 1:20-cv-272

v.                                                   Honorable Paul L. Maloney

GREGORY SKIPPER,

                       Respondent.
____________________________/

                                          JUDGMENT

                In accordance with the opinion entered this day:

                IT IS ORDERED that the petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE under Rule 4 of the Rules Governing § 2254 Cases for lack of subject matter

jurisdiction.



Dated:   April 21, 2020                              /s/ Paul L. Maloney
                                                      Paul L. Maloney
                                                      United States District Judge
